NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 BRANDON STEPHEN LOPEZ, Appellant.

                             No. 1 CA-CR 16-0392
                               FILED 12-27-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-125141-002
                The Honorable Michael W. Kemp, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                             STATE v. LOPEZ
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Margaret H. Downie joined.


T H U M M A, Judge:

¶1             This is an appeal of restitution, taken pursuant to Anders v.
California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969). Counsel
for defendant Brandon Stephen Lopez has advised the court that, after
searching the entire record, he has found no arguable question of law and
asks this court to conduct an Anders review of the record. Lopez was given
the opportunity to file a supplemental brief pro se, but has not done so. This
court has reviewed the record and has found no reversible error.
Accordingly, the restitution orders are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2            In December 2014, following a jury trial, Lopez was found
guilty of one count of first degree felony murder and two counts of first
degree burglary. In March 2015, the court sentenced Lopez to life in prison
with the possibility of release after 25 years on the murder conviction, and
terms of years on the burglary convictions. Those convictions and sentences
were affirmed by this court on direct appeal and the mandate on that appeal
has now issued. See State v. Lopez, 2016 WL 2893704 (App. May 17, 2016)
(mem. dec.).

¶3            In July 2015, the superior court held an evidentiary restitution
hearing. The court ordered Lopez to pay $491.85 in restitution for property
damage, which Lopez did not dispute. Lopez did, however, dispute the
$1,169.44 a victim was claiming for replacing a door through which Lopez
had accessed the home. This victim claimed that, although Lopez did not
damage the door, it was replaced for his family’s safety and peace of mind.
In August 2015, after having taken the matter under advisement,
considering post-hearing briefs and following State v. Brady, 169 Ariz. 447
(App. 1991), the court awarded the victim the additional $1,169.44.

¶4            This court has jurisdiction over Lopez’ appeal of these
restitution rulings pursuant to Article 6, Section 9, of the Arizona




                                       2
                            STATE v. LOPEZ
                           Decision of the Court

Constitution and Arizona Revised Statutes (A.R.S.) sections 12-
120.21(A)(1), and 13-4031 13-4033(A)(20XX) (2016).1

                              DISCUSSION

¶5             The record shows that Lopez was represented by counsel at
all stages of the proceedings and counsel was present at all critical stages.
The record provided contains substantial evidence supporting the
restitution Lopez is ordered to pay. From the record, all proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the restitution orders imposed comply with the statutory requirements.
See A.R.S. § 13-804.




1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated. Lopez filed a
delayed notice of appeal from the restitution orders, which was timely filed
following an order granting him leave to do so. See Ariz. R. Crim. P. 31.2,
31.3.


                                     3
                             STATE v. LOPEZ
                            Decision of the Court

                               CONCLUSION

¶6            This court has read and considered counsel’s brief, and has
searched the record provided for reversible error and has found none. State
v. Leon, 104 Ariz. 297, 300 (1969); State v. Clark, 196 Ariz. 530, 537 ¶ 30 (App.
1999). Accordingly, Lopez’ restitution orders are affirmed.

¶7             Upon the filing of this decision, defense counsel is directed to
inform Lopez of the status of the appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel identifies
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Lopez
shall have 30 days from the date of this decision to proceed, if he desires,
with a pro se motion for reconsideration or petition for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         4